Title: From Abigail Smith Adams to John Quincy Adams, 7 August 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy August 7th—1816
				
				I make it a rule to begin my Letters by an acknowledgment of those which I have received from you, when any such there are. I have now the pleasure to notice yours of june the 6th No 89—I do this for two reasons—1st because every correspondent likes to know, that their Letters, are received, and 2ly that they are worthy notice, and there is not any Subject, apparently trivial in itself, but like a skilfull alchymist, you can make, of intrinsick value, either by the playfullness of your fancy, or by good humourd Satire, which tho it partakes of the caustic; leaves not a scar behind.“Thus in smooth oil, the Raisor best is whetSo wit is by politeness, sharpest Set”ou notice Letters received, for Mrs A, and for George—but make not any mention of any for yourself. I think I have never omitted writing to you, when I have written to others—I have read the works of Scott, which you mention, his writings both in prose, and verse, are very popular in America. I like to read his verse, but consider it like the Lama trimming of the Ladies dresses, more ornamental than Solid, whilst Milton, Pope, and Thompson, are Sterling Bullion and have never been Rivaled by any of their Successors.This Letter Will be deliverd to you by an other sick Clergyman, who thinks a sea Voyage may restore a constitution, already I fear undermined by that fatal disease Consumption—The Rev’d S C Thatcher, asks for a Letter to you. he is too well known to you, to need an introduction, but he may stand in need of some kind attentions, which your respect for his Character, and his feeble State of health, will lend you readily to affordIt has become a general opinion, that the Clergymen of the present day, are much more fragile, delicate and short lived, than formerly. those who reside in cities may be so. a Sedantry Life is not favourable to Health. I do not find however so great a difference as is imagined—for in looking into, Mathers Magnalia, I find three of my Ancestors, by the Name of Shepard quite as short lived. the first was settled at Cambridge and died at 43 the second Thomas Shepard was settled at Charlstown and died at the same Age. the third the Grandson of the first was Settled at Rowly—and died at the Age of 26—my Grandfather Quincys Mother was a daughter of this Second Thomas Shepard who was Setled at Charlstown, where he My Grandfather was born—So much for Ancestry. If we have not any tittles of Nobility, to adorn our Escutcheons—we have the exemplary piety and virtues of our Ancestors to Stimulate us, to emulate their ExcellenceI am pleased to learn by your late Letters that wedded Love, and honorable matrimony has become so fashionable amongst the Royal personages—I cannot but feel a sympathetic pleasure when I hear of a marriage of affection, known and realizd by any of them—Born with like passions, to others—and obliged to Sacrifice to National agrandizement and interest, the Sweetest ingredient in the cup of Life, and to take to their Bosoms, perhaps the Reluctant & loathing partner, a Stranger Bethrothed to them—how is it possible, that Love, and affection Should follow? and who can wonder, if youth and opportunity, should seek its own gratification?When I was in England, thirty years since, the Duke of Gloucester and princess Mary were about ten years old. Mary promised then to be very handsome. Cowper makes an observation in one of his Letter to a Friend, the truth of which I have frequently experienced. “It costs me not much difficulty to suppose, that my Friends who were already grown old, when I saw them last, are old still, but it costs me a good deal sometimes to think of those who were at that time young, as being older than they were, not having been an Eye witness of the change which time has made in them.”Thus my dear Son, altho you left your parents Aged, if they Live to see you return, you will read in their decayed visages, and see in their feeble Limbs, the ravages of Time. yet has this universal destroyer spaired to us, the sense of hearing; which I esteem a great blessing, nor has he extinguished our Sight, tho his claws have impaired it—we both of us enjoy Society. your Father has related to you, some of our excursions, but he has not told you of that of yesterday, which was nothing less, than joining a party at the Hotell at Neponset Bridge. this Hotell, built since you went abroad, and of which your Sons can give you some account, is in a situation to command a Beautifull Prospect of the Harbour, the Islands, and the adjacent Country. it is highly picturesque and delightfull at Sunset, we sat down 96 of us in Number, to a table Spread with a diversity of good things, coffe Tea, fruits and pastry cakes of various kind, and poultry for those who liked—we all partook with moderation, and at Nine oclock, returnd to our own habitations by the Light of Bright Cynthia, much gratified by our excursion—think you, there is not more pleasure in such a Rural festival, than in Lords Mayors shows, Royal Nuptials, and Nuptial drawing Rooms? yet not one of our society, who would not, have gladly made the exchange, for the honour and Novelty of the such a scene—even I who have had, some experience, of the “Toils which wait on greatness” should have liked to have been an unseen Spectator—I shall hope to hear from the Boys in their vacation. I want to know how George acquitted himself—and which of the Characters was his part? I have read the play. the taste and manners of the Age must be taken into consideration, in which they were written tho Elegance and purity of the language, may render them fit models for the imitation of classick Scholars, but to the manners and morals I must except.It is quite a calm in the political world commerce however does not flourish, as it has done in times past, altho we have neither Embargoes, Non intercourse, no war to complain of.I have acknowledged receiving the Review. Mr Bigelow has had Letters from us, now near a month old—they are articles which never grow better for keeping—I do prize youth in a Letter. the figures of which; always first attract our attentionwe have had an uncommon cold Season, scarcely more than three days through the whole Summer when a fire has not been agreable. our Indian corn will universally fail, our grass, not more than half a crop—our English Grain, promises better. We had Frosts in july. can Astronomers tell us whether the spots upon the Sun so much the present subject of investigation, are the cause of this uncommon cold—?my paper reminds me that it will contain no more than the / assured Love and affection of Your Mother
				
					A—
				
				
			